DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 02/01/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-14
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 1, 2, 8, and 13
New claims: None
Claims currently under consideration: 1-14
Currently rejected claims: 1-14
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/01/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires the mixture of emulsifier dissolved in cocoa butter to be thickened in a heat exchanger “in the step of preparing the chocolate composition”. However, parent claim 1 indicates the “mixture of an emulsifier dissolved in cocoa butter” is part of the process of preparing the water-in-oil emulsion. The process of preparing the chocolate composition does not involve the mixture of emulsifier dissolved in cocoa butter. Claim 8 is thus indefinite due to requiring the mixture of emulsifier dissolved in cocoa butter to be thickened in a heat exchanger in the step of preparing the chocolate composition.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaim-Marsoner et al. (U.S. 5,425,957) in view of Guthrie et al. (U.S. 2011/0293781 A1).
Regarding claim 1, Gaim-Marsoner et al. discloses a method for producing a chocolate mass for producing chocolate with a reduced energy value (C1, L7-L11), the method comprising: 
preparation of a water-in-oil emulsion (C3, L9-L25) by preparing an aqueous phase by mixing water and a water-soluble substance, (ii) separately preparing a mixture of an emulsifier dissolved in cocoa butter, and (iii) mixing the aqueous phase with the emulsifier/cocoa butter mixture (C4, L49-L51);
preparation of a chocolate composition (C1, L57 – C3, L8) comprising erythritol (C2, L39-L44), 30-40 wt.% cocoa liquor (specifically, 7-30%) (C2, L3-L8), 5-30 wt.% dietary fibers (specifically, about 10-45%) (C2, L15-L38), and 0-25 wt.% milk powder (specifically, about 7-20%) (C2, L8-L14); and 
mixing 80-95 wt.% of the chocolate composition (specifically, about 60-80 wt.%) with 5-20% of the emulsion (specifically, about 20-40 wt.%) to produce the chocolate mass (C3, L26-L40).
Gaim-Marsoner et al. does not disclose the method of preparing the chocolate composition that involves the production of a crumb via the claimed process and having the claimed composition.
However, Guthrie et al. discloses the production of chocolate crumb ([0013]) that may comprise 10-75 wt.% erythritol ([0021]), 2-20 wt.% cocoa liquor ([0031]), and 1 wt.% water ([0039]). Guthrie et al. further discloses the preparation of the crumb as involving the preparation of an aqueous solution of erythritol ([0020]-[0021]) and mixing the solution with cocoa liquor ([0030]-[0031]) and water ([0020]).
It would have been obvious to one having ordinary skill in the art to produce the chocolate mass of Gaim-Marsoner et al. from crumb having the claimed composition. First, Gaim-Marsoner et al. discloses an example involving the initial preparation of a dry chocolate mass (C4, L3-L4), which at least suggests to a skilled practitioner the incorporation of dry ingredients such as crumb in the initial mixture. A skilled practitioner would thus be motivated to consult Guthrie et al. for additional instruction regarding chocolate crumb. Guthrie et al. teaches that chocolate crumb has long been known to provide benefits to chocolate production that include prolonged storage capability, simplified processing, and improved flavor ([0003]-
As for the concentration of the crumb in the chocolate composition, Gaim-Marsoner et al. discloses the polyol may be present in an amount of about 5-55 wt.% (C2, L39-L44). Since the crumb may comprise up to about 75 wt.% of the polyol (Guthrie et al., [0021]), a skilled practitioner would incorporate the crumb in an amount roughly comparable to that disclosed in Gaim-Marsoner et al. for the polyol. The disclosed range of 5-55 wt.% for the polyol thus renders the claimed range of 30-60 wt.% for the crumb in the chocolate composition obvious to a skilled practitioner.
As for claim 2, Gaim-Marsoner et al. discloses preparing the aqueous phase by mixing 50-90 wt.% water and 10-50 wt.% water-soluble substance (specifically, 28.1 g sorbitol and 41.4 g water, or 40.4% water-soluble substance and 59.6% water) (C3, L21-L22; C4, L44-L50). Gaim-Marsoner et al. discloses the emulsion as comprising 20-80 wt.% cocoa butter (specifically, about 20-40 wt.%) (C3, L9-L18), 18-78 wt.% of the aqueous phase (specifically, about 69.5 wt.% water/sorbitol) (C3, L19-L21; C4, L44-L48), and 1-3 wt.% emulsifier (specifically, about 0.05-1%) (C3, L22-L24). The reference discloses the emulsion is prepared by subjecting the mixture to high-shear stirring (C4, L49-L51) with an aqueous phase drop size in the range from 0.1-1000 µm (specifically, 20-60 µm) (C4, L55-L56).
As for claims 3 and 4, Gaim-Marsoner et al. discloses the water-soluble substance as being a polyol that is sorbitol (C3, L12, sugar alcohol; C4, L45, sorbitol).
As for claim 5, Gaim-Marsoner et al. discloses the emulsifier as being lecithin (C2, L51-L53).
As for claim 6, Guthrie et al. discloses the aqueous solution of erythritol as comprising 20-30 wt.% water (specifically, at least 5% and no more than 40% water) ([0040]).
As for claim 7, Guthrie et al. discloses the aqueous solution of erythritol is heated to a temperature in the range from 100-120°C before mixing with the cocoa liquor (specifically, 95-105°C) ([0050]).
As for claim 8, Gaim-Marsoner et al. discloses a mixture of cocoa butter and emulsifier as being thickened in a heat exchanger (i.e., a conch) (C4, L20-L22), which renders obvious the use of a heat exchanger to thicken a mixture of cocoa butter and emulsifier at any point in the process.
As for claim 9, Gaim-Marsoner et al. discloses refining the chocolate composition to a particle size ranging from 15-25 µm before mixing it with the emulsion (specifically, about 12-50 µm) (C3, L2-L4; C4, L15-L17).
As for claim 10, Gaim-Marsoner et al. discloses the chocolate composition and the emulsion as being mixed at a temperature of the chocolate composition ranging from 40-50°C (specifically, 40°C) (C4, L64-L65).
As for claim 11, Gaim-Marsoner et al. discloses the dietary fiber as being polydextrose (C2, L15-L35).
As for claim 12, Gaim-Marsoner et al. discloses the chocolate mass as comprising a dry total fat-residue content of 22-27 wt.% (specifically, about 25-35 wt.%, which would be as low as 21-29.4 wt.% when the chocolate composition is mixed with 20% water-in-oil emulsion containing 20% fat) (C1, L63-L66; C3, L37-L40), and moisture in an amount of 1-11 wt.% 
As for claim 14, the present specification indicates that chocolate has a standard energy value of 530-580 kcal/100 g and that “chocolate with a reduced energy value” is one having a reduction of at least 30% less than the standard energy value (p. 5, ¶3). Gaim-Marsoner et al. indicates the chocolate composition “has a lower calorie content than conventional milk chocolate” (C1, L57-L59) and discloses an example wherein the resultant product has 30% fewer calories than standard milk chocolate (C5, L21-L23), which would be about 371 kcal/100 g according to the values in the present specification. However, Gaim-Marsoner et al. also discloses that the cocoa butter may be substituted with calorie reduced fats (C1, L66-L67), which would provide a clear mechanism for additional calorie reduction. Since Gaim-Marsoner et al. provides motivation and general instruction for producing a reduced-calorie chocolate as well as mechanisms for achieving such reductions, attaining a calorie reduction just slightly beyond the .
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaim-Marsoner et al. (U.S. 5,425,957) in view of Guthrie et al. (U.S. 2011/0293781 A1) as applied to claim 1 above, and as evidenced by Miller (U.S. 5,672,373).
As for claim 13, Gaim-Marsoner et al. discloses the chocolate mass as comprising a solid residue of total fat of 21-25 wt.% (specifically, about 25-35 wt.%, which would be as low as 21-29.4 wt.% when the chocolate composition is mixed with 20% water-in-oil emulsion containing 20% fat) (C1, L63-L66; C3, L37-L40) and moisture in an amount of 0.5-11 wt.% (specifically, about 2-16 wt.%) (C3, L41-L47). Gaim-Marsoner et al. also effectively discloses the milk fat residue in an amount of 2-2.5 wt.% (specifically, as low as roughly 0% milk fat when skim milk powder is used and as high as roughly 6.4 wt.% milk fat, where Miller indicates whole milk powder has a fat content ranging from 26-40% (C4, L55-L59) and 20% milk component containing 40% milk fat in the chocolate composition combined with 20% water-in-oil emulsion would equal 6.4% milk fat) (C2, L8-L14; C3, L37-L40).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-12 and 14 over Gaim-Marsoner et al. and Guthrie et al.; and claim 13 over Gaim-Marsoner et al., Guthrie et al., and Miller: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the dry chocolate mass of Gaim-Marsoner et al. includes more components than the claimed crumb (Applicant’s Remarks, p. 11, ¶2).
However, the dry chocolate mass of Gaim-Marsoner et al. was only relied on as related to motivation for incorporating dry ingredients, such as a crumb product as taught in Guthrie et al. Several of the ingredients included in the example of Gaim-Marsoner et al. were also taught in the reference as being optional or alternative ingredients (C2, L3-L60), such that the composition of the invention cannot be read as necessarily requiring all the components included in the example. MPEP 2123 II. Also, the present claim does not require the exclusion of any particular ingredients, such that inclusion of ingredients taught as being present in the example of Gaim-Marsoner et al. would not necessarily cause a composition to fall outside the scope of the present claims. Applicant’s argument is thus unpersuasive.
Applicant also argued that Guthrie was focused on providing a crumb containing alpha-dicarbonyl in order to add particular flavor notes to the composition and that sugar was the primary sweetener in the crumb (Applicant’s Remarks, p. 11, ¶3). Applicant asserted that such a crumb does not teach or suggest the claimed crumb comprising only erythritol as the sweetening agent without needing any alpha-dicarbonyl. Id. Applicant alleged that the sucrose-free milk chocolate product of Gaim-Marsoner et al. is “not compatible with Guthrie’s focus on using a sugar-based crumb to affect the flavor or aroma” (Applicant’s Remarks, p. 11, ¶4).
Again, the present claims do not require the exclusion of any ingredients, so long as the claimed ingredients are present in concentrations that fall within the claimed ranges. Also, Guthrie et al. indicates the alpha-dicarbonyl is merely an added flavorant to mimic flavors typically achieved via the Maillard reaction ([0025], [0005]-[0006]), and the exemplary crumb formulation disclosed in Guthrie et al. does not include any added flavor or alpha-dicarbonyl ([0035]-[0039]). A skilled practitioner would thus recognize alpha-dicarbonyl as not being a 
As for the sugar, Guthrie et al. specifically states: “the sucrose may be substituted in whole or, more desirably, in part with other sugars, such as fructose, glucose, lactose, or corn syrup solids, to provide the necessary sugar content” ([0021]), which undermines Applicant’s argument that Guthrie et al. “relies on using a sugar as at least the predominant, if not the exclusive, sweetener”. Considered together with the disclosure of Gaim-Marsoner et al. that the sweetener component may comprise a polyol such as erythritol (C2, L39-L41) and that the aim of Gaim-Marsoner et al. is to produce a “sucrose-free chocolate milk” (C1, L36-L38), Examiner maintains that the production of a crumb comprising erythritol in the claimed concentration would be obvious to a skilled practitioner.
Applicant then asserted that Miller does not remedy any alleged deficiencies of Gaim-Marsoner et al. and Guthrie et al. (Applicant’s Remarks, p. 11, ¶5 - p. 12, ¶1).
Examiner maintains that no such deficiency exists in the disclosures of Gaim-Marsoner et al. and Guthrie et al. and that Miller is adequate for all that is relied on in the present claim rejections.
Applicant next argued that a combination of Gaim-Marsoner et al. and Guthrie et al. would not lead to the claimed subject matter, especially with any expectation of success (Applicant’s Remarks, p. 12, ¶¶2-3). Applicant again asserted that Gaim-Marsoner et al. does not teach or suggest a chocolate crumb and teaches the use of a range of sweetening agents (Applicant’s Remarks, p. 12, ¶4; Schetinina Declaration, ¶¶6-7).
Examiner acknowledged in the claim rejection that Gaim-Marsoner et al. does not disclose the method as involving the production of a crumb. However, Examiner maintains that no matter how many other species are additionally named”).
Applicant then again argued that Guthrie et al. focuses on sugar, where only a minor fraction may be substituted (Applicant’s Remarks, p. 12, ¶5; Schetinina Declaration, ¶8).
As noted previously, Guthrie et al. specifically states: “the sucrose may be substituted in whole or, more desirably, in part with other sugars, such as fructose, glucose, lactose, or corn syrup solids, to provide the necessary sugar content” ([0021]). There is thus no limit in Guthrie et al. as to the degree in which sucrose may be substituted.
Applicant asserted a practitioner practicing the method of Gaim-Marsoner et al. would simply follow the teaching of the reference without considering the initial production of a crumb as taught in Guthrie et al. (Applicant’s Remarks, p. 12, ¶6; Schetinina Declaration, ¶9).
Applicant’s argument disregards the benefits of using a chocolate crumb that are well-known in the art and noted in Guthrie et al. ([0003]-[0004]). Examiner maintains that sufficient motivation has been described for a skilled practitioner to find the production of a crumb product as a starting material for the method of Gaim-Marsoner et al. to be obvious.
Applicant further argued that the cited references do not provide any particular motivation to select erythritol as the sweetener or to introduce it in the form of a crumb with any 
As noted previously, no particular motivation is necessary in the reference where erythritol is specifically taught as being a suitable sweetening agent. MPEP 2131.02 II (“when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”). The use of a crumb product and the related benefits is also well known in the art. A skilled practitioner would reasonably expect that the incorporation of erythritol in the form of a crumb product would result in an acceptable chocolate product, since erythritol is taught as being a suitable sweetening agent in both references and the use of crumb in chocolate production is well established. Applicant has provided no reason as to why there would be no reasonable expectation of successfully practicing the method of Gaim-Marsoner et al. when using a crumb product. Applicant’s arguments are thus unpersuasive.
The rejection of claim 1 has been maintained herein.
The rejections of claims 2-14, which depends from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Claims 1-14 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793